DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s arguments and amendments filed on 02/17/2022. Claims 1, 7, and 16 have been amended. Claims 17–19 have been added. Claims 1–19 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2019-116684, filed on 06/24/2019.

Response to Remark(s)/Argument(s)
Applicant’s amendment to the specification is accepted and the objection is hereby withdrawn.

Applicant’s arguments filed 02/17/2022 in regards to the 35 U.S.C § 112(f) interpretation of claim limitations “a control device configured to,” “a brake input member configured to,” “a vehicle state detecting device configured to,” and “an input/output device configured to” in claims 1–16, 3–5, and 8–12, respectively, have been fully considered but are not persuasive. Applicant argued that “none of the limitations at issue … recite the term ‘means’ or ‘step’. Accordingly, claims 1–16 trigger the rebuttable presumption that § 112(f) does not apply.” See Response to Non-Final Action (hereinafter referred to as “Response”), p. 11. Applicant further asserted that the claims do not invoke interpretation under 35 U.S.C. § 112(f). See id.
While Examiner agrees that none of the limitations at issue recite the terms “means” or “step,” Examiner respectfully disagrees with the assertion that the claims do not invoke interpretation under 35 U.S.C. § 112(f). The claim limitations at issue each use a term used as a substitute for “means” that is a generic placeholder (i.e., a nonce term having no specific structural meaning) for performing the claimed function. As a matter of fact, none of the claim limitations at issue would be readily understood to a person of ordinary skill in the art to have a sufficiently definite meaning as the name for the structure that performs the function. See MPEP § 2181. Accordingly, the invocations of interpretation under 35 U.S.C. § 112(f) are proper and are hereby maintained.

Applicant’s amendment filed 02/17/2022 in regards to the 35 U.S.C. § 112(b) rejection of claim 16 has been fully considered but is not persuasive. Applicant amended claim 16 to address the rejection. However, amended claim 16 fails to properly address the 35 U.S.C. § 112(b) rejection. Specifically, the amended claim recites “wherein the at least one door comprises a plurality of doors.” Claim 16 is still vague and indefinite as it is unclear how at least one door may comprise a plurality of doors. Therefore, the 35 U.S.C. § 112(b) rejection of claim 16 is hereby maintained.

Applicant’s arguments and amendments filed 02/17/2022 with respect to the previous 35 U.S.C. 102 and 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objection(s)
Claims 17–19 are objected to because of the following informalities:

As to claim 17:
The recitation “sets the an upper limit” appears to be a typo
The recitation “the cancelation change rate upper limit” appears to lack antecedent basis
As to claim 18:
 The recitation “the travel direction of the vehicle” appears to lack antecedent basis
The recitation “the urgent deceleration upper limit” appears to lack antecedent basis
As to claim 19:
The recitation “the upper limit of the change rate of deceleration” appears to lack antecedent basis
The recitation “the cancelation change rate upper limit” appears to lack antecedent basis
	Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a control device configured to,” “a brake input member configured to,” “a vehicle state detecting device configured to,” and “an input/output device configured to,” in claims 1–19, 3–5, and 8–12, respectively. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C., the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 19, the recitation “the cancelation change rate upper limit” lacks support in Applicant’s original disclosure and therefore is new matter. At most, the specification discloses, “in the cancellation deceleration process, the action plan unit 43 decelerates the vehicle at a prescribed deceleration.” Disclosure PGPUG, ¶ 102. However, the specification defines this as a “normal deceleration upper limit.” See id. Indeed, there is no mention of a cancelation upper limit, much less a cancelation change rate upper limit. Therefore, the present new claim language contains unsupported new matter.
	Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 1, the recitation “where the vehicle should stop in a switching operation” is vague and indefinite. Namely, it is unclear what condition constitutes a situation where a vehicle “should stop” in a switching operation. The disclosure describes, “the action plan unit 43 controls the powertrain 4, the brake device 5, and the steering device 6 so as to execute a switching operation for switching the travel direction of the vehicle (a reversing operation for reversing the travel direction of the vehicle).” Disclosure PGPUB, ¶ 96. The disclosure further adds, “when the distance to a stop position where the vehicle should stop in the switching operation becomes equal to or less than a prescribed threshold, the action plan unit 43 executes a movement deceleration process.” Id, ¶ 114. However, the disclosure fails to clarify when or where a vehicle should stop in a switching operation. Therefore, it is unclear what is being claimed in light of Applicant’s disclosure.
Claims 2–19 depend on claim 1 and are therefore rejected under 35 U.S.C. § 112(b) for at least the same reasons as claim 1.
	As to claim 16, the recitation “wherein the at least one door comprises a plurality of doors” is vague and indefinite. Namely, it is unclear how at least one door can correspond to a plurality of doors. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure. 
	As to claim 19, the recitation “the control device sets the cancelation change rate upper limit larger than the normal change rate upper limit” is vague and indefinite. Namely, it is unclear how a cancelation change rate upper limit may be set to a rate upper limit larger than the normal change rate upper limit when, in line 7 of claim 19, the control device has already set the change rate of deceleration in the cancelation deceleration process to a normal change rate upper limit. Furthermore, there appears to be no definition of a cancelation change rate upper limit or a description of how the cancelation change rate upper limit differs from the normal change rate upper limit in the specification. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
	Appropriate correction is required. 

Claim Rejection(s)—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claims 1–3, 6, 8, 9, 12, & 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Minase et al. (US20200282975A1; hereinafter referred to as Minase) in view of Yamashita (US20190031188A1; hereinafter referred to as Yamashita) and in view of Choi et al. (US20200180607A1; hereinafter referred to as Choi).

As to claim 1, Minase discloses:
a control device configured to control an autonomous parking operation to move a vehicle autonomously to a prescribed target parking position (The parking assist apparatus includes a parking assist ECU 10. The parking assist ECU 10 includes a microcomputer including a central processing unit (CPU) 10 a. ¶ 40 The parking assist ECU 10 calculates a movement path along which the vehicle is movable from the current position to the target position [i.e., prescribed target parking position] on the two-dimensional map. See at least ¶ 81); 
a brake input member configured to receive an input of a brake operation of the vehicle by an occupant (A brake pedal 34. See at least ¶ 45), and 
a vehicle state detecting device configured to detect a state of the vehicle (The engine state amount sensors include an accelerator pedal operation amount sensor 21 [i.e., a vehicle state detecting device]. See at least ¶ 42.),
wherein during control of the parking operation, when the control device determines that the state of the vehicle detected by the vehicle state detecting The engine state amount sensors include an accelerator pedal operation amount sensor 21 [i.e., a vehicle state detecting device]. See at least ¶ 42. In Step 502, the CPU determines whether or not a predetermined first operation is performed . . . . When the accelerator pedal 21 a is operated by the driver before the vehicle SV has reached the target position Ptgt, the CPU makes a “Yes” determination in Step 502 [i.e., the control device, from the state detected by the vehicle state detecting device, determines that the vehicle is in a prohibition state ]. See at least ¶ 133. The CPU executes an automatic stop processing for stopping the vehicle [i.e., the control device stops a movement of the vehicle by executing a cancellation deceleration process to stop]. See at least ¶ 137. In Step 603, the CPU determines whether or not the resume operation is performed by the driver. When the driver depresses the brake pedal 34 . . ., the CPU makes a “Yes” determination in Step 603 [i.e., parking is only resumed when a brake input is detected]. See at least ¶142.), and
wherein the control device sets the upper limit of the deceleration of the vehicle in the cancelation deceleration process to a normal deceleration upper limit (The CPU cancels the automatic stop processing … Therefore, after this time point, the CPU transmits the braking force control command to the brake ECU 30 such that the braking force corresponding to the operation of the brake pedal 34 by the driver is generated [i.e., during automatic stop processing, a normal deceleration upper limit corresponding to an associated braking force is set.]. See at least ¶ 143, FIG. 5. Examiner notes that this control effectively acts as an upper limit by constraining the vehicle to a specific deceleration caused by a corresponding braking force.). 

wherein during control of the parking operation, when a distance to the target parking position becomes equal to or less than a prescribed threshold or when a distance to a stop position where the vehicle should stop in a switching operation becomes equal to or less than a prescribed threshold, the control device executes a movement deceleration process to decelerate the vehicle so as to stop the vehicle at the target parking position or the stop position, and
wherein the control device sets an upper limit of deceleration of the vehicle in the movement deceleration process to a movement deceleration upper limit.
However, Yamashita teaches:
wherein during control of the parking operation, when a distance to the target parking position becomes equal to or less than a prescribed threshold or when a distance to a stop position where the vehicle should stop in a switching operation becomes equal to or less than a prescribed threshold, the control device executes a movement deceleration process to decelerate the vehicle so as to stop the vehicle at the target parking position or the stop position (In the case where the remaining distance X is shorter than the threshold Xth, the vehicle 1 is located relatively close to the target position PT, and thus the deceleration or the stop thereof is permitted. See at least ¶ 86, FIG. 5.), and
wherein the control device sets an upper limit of deceleration of the vehicle in the movement deceleration process to a movement deceleration upper limit (When the remaining distance X decreases to the specified value XB (<Xth), the braking force increase amount becomes an upper limit amount F0+FB. See at least ¶ 107, FIGS. 8, 9. Examiner notes that the limit of the force that creates deceleration effectively serves as a limit for the deceleration as well. Specifically, this control effectively 
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minase and include the feature of wherein during control of the parking operation, when a distance to the target parking position becomes equal to or less than a prescribed threshold or when a distance to a stop position where the vehicle should stop in a switching operation becomes equal to or less than a prescribed threshold, the control device executes a movement deceleration process to decelerate the vehicle so as to stop the vehicle at the target parking position or the stop position, and wherein the control device sets an upper limit of deceleration of the vehicle in the movement deceleration process to a movement deceleration upper limit, as taught by Yamashita, because utilizing a threshold to stop a vehicle in a stop position is a well-known feature in the art for the automatic parking of vehicles. Indeed, such a feature ensures that a vehicle may park as accurately and precisely as possible in its designated target parking position. Continuing, the incorporation of deceleration limits may enhance safety and comfort to users inside a vehicle by limiting the amount of deceleration that they may be subjected to. Furthermore, such deceleration limits may prevent structural damage to the vehicle as a result 
	The combination of Minase and Yamashita fails to explicitly disclose wherein the control device sets the normal deceleration upper limit larger than the movement deceleration upper limit.
	However, Choi teaches wherein the control device sets the normal deceleration upper limit larger than the movement deceleration upper limit (The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device sets a normal deceleration upper limit for a cancelation process of automatic parking. Moreover, it is commonly known in the art that an emergency braking process (analogous to the normal deceleration of a cancelation process) constitutes a higher level of deceleration than a “regular” parking operation (analogous to a movement deceleration upper limit), as the vehicle is forced to come to a stop before reaching its parking destination.]. See at least ¶ 87, FIG. 4B.).
	Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase and Yamashita with the feature of wherein the control device sets the normal deceleration upper limit larger than the movement deceleration upper limit, as 

As to claim 2, Minase discloses:
Wherein the control device resumes the movement of the vehicle when the input to the brake input member is released after the input to the brake input member is detected (When the brake pedal 34 is released, the CPU makes a “Yes” determination in Step 606, and proceeds to Step 607 to set the value of the pause flag FHP to “0” [i.e., the control device resumes the movement of the vehicle]. See at least ¶ 146).

As to claim 3, Minase discloses:
An input/output device configured to receive an input by the occupant and to execute a prescribed notification to the occupant based on an instruction from the control device (A screen on the touch panel 63 (hereinafter simply referred to as “assist mode screen”) [i.e., input/output device]. See at least ¶ 67. The CPU may display [on] . . . the assist mode screen a message notifying the driver. See at least ¶ 128), 
wherein when the control device determines that the state of the vehicle is the prohibition state, the control device stops the movement of the vehicle, makes the input/output device execute a notification to urge the input to the brake input member, and makes the input/output device receive an input as to whether to In Step 502, the CPU determines whether or not a predetermined first operation is performed. See at least ¶ 133. When the accelerator pedal 21 a is operated by the driver before the vehicle SV has reached the target position Ptgt, the CPU makes a “Yes” determination in Step 502 [i.e., a prohibition state is determined], the parking assist apparatus pauses. See at least ¶ 136. The CPU executes an automatic stop processing for stopping the vehicle [i.e., the control device stops the movement of the vehicle]. See at least ¶ 137. The CPU displays [on] . . . the assist mode screen a message 1103 requesting to depress the brake pedal 34 [i.e., a notification to urge the input to the brake input member]. See at least ¶ 141. In Step 603, the CPU determines whether or not the resume operation is performed by the driver. When the driver . . . pushes the resume button 1101, the CPU makes a “Yes” determination in Step 603 [i.e., receive an input as to resume parking operation]. See at least ¶142), and 
when the input to the brake input member is detected and the input/output device receives an input for resuming the parking operation, the control device resumes the parking operation (In Step 603, the CPU determines whether or not the resume operation is performed by the driver. When the driver depresses the brake pedal 34 and pushes the resume button 1101, the CPU makes a “Yes” determination in Step 603 [i.e., parking is only resumed when a brake input and an input to the I/O device is detected]. See at least ¶ 142).

As to claim 6, Minase discloses:
wherein the vehicle state detecting device includes a driving operation sensor configured to detect an input of a driving operation by the occupant (The engine state amount sensors include an accelerator pedal operation amount sensor 21 [i.e., a vehicle state detecting device configured to detect an input of a driving operation (e.g., acceleration)]. See at least ¶ 42), and 
the control device determines that the state of the vehicle is the prohibition state in a case where the driving operation sensor detects the input of the driving operation (In Step 502, the CPU determines whether or not a predetermined first operation is performed. See at least ¶ 133. When the accelerator pedal 21 a is operated by the driver before the vehicle SV has reached the target position Ptgt, the CPU makes a “Yes” determination in Step 502 [i.e., the control device determines that the vehicle is in a prohibition state when a driving operation (i.e., acceleration) is detected by the driving operation sensor]. See at least ¶ 136).

As to claim 8, Minase discloses:
A surrounding information acquisition device configured to acquire surrounding information of the vehicle (The vehicle peripheral sensors 70 may be collectively referred to as an “information acquiring device configured to acquire the vehicle peripheral information”. See at least ¶ 54); and 
an input/output device configured to receive an input by the occupant, to execute a prescribed notification to the occupant, and to display the surrounding information acquired by the surrounding information acquisition device (A screen on the touch panel 63 (hereinafter simply referred to as “assist mode screen”) [i.e., input/output device configured to receive an input from the occupant]. See at least ¶ 67. When the display mode is the parking assist mode, the parking assist ECU 10 displays a viewpoint image and a travel direction image, which are described below, on the assist mode screen. See at least ¶ 67. The parking assist ECU 10 generates an image (referred to as “viewpoint image”) of the vehicle . . . based on the . . . image data . . . acquired by the cameras [i.e., the input/output device displays surrounding information acquired by the surrounding information acquisition device.]. See at least ¶ 70. The CPU may display [on] . . . the assist mode screen a message notifying the driver [i.e., the input/output device executes a prescribed notification to the occupant]. See at least ¶ 128),
wherein when the control device determines that the state of the vehicle is the prohibition state, the control device makes the input/output device display the surrounding information in a prescribed display area and display a prescribed notification to the occupant outside the display area until the vehicle is stopped (When the display mode is the parking assist mode, as illustrated in FIG. 3, the parking assist ECU 10 displays an overhead view image 301 in the first display region 201, and displays a travel direction image 302 in the second display region 202 [i.e., surrounding information is displayed in a prescribed display area during parking assist mode]. See at least ¶ 73. As illustrated in FIG. 10, the CPU displays in the third display region 203 of the assist mode screen a message 1001 notifying that the parking assist control . . . is paused [i.e., a prescribed notification to the occupant outside said prescribed display area—that is, in the third display region in lieu of the first or second display regions—is projected when parking is suspended due to the vehicle being in a prohibition state]. See at least ¶ 138. See also FIGS. 2, 3, 10–13, and 15–17).

As to claim 12, Minase discloses:
wherein when the control device determines that the state of the vehicle is the prohibition state, the control device decelerates the vehicle so as to stop the vehicle, and after the vehicle is stopped, the control device makes the input/output device display a notification to urge the input to the brake input member in the display area (When the accelerator pedal 21 a is operated by the driver before the vehicle SV has reached the target position Ptgt, the CPU makes a “Yes” determination in Step 502 [i.e., the control device determines that the state of the vehicle is the prohibition state]. See at least ¶ 136. The CPU executes an automatic stop processing for stopping the vehicle SV as follows . . . the CPU transmits the braking force control command to the brake ECU 30 to generate the braking force to thereby stop the vehicle [i.e., the control device decelerates the vehicle so as to stop the vehicle]. See at least ¶ 137. The CPU displays [on] . . . the assist mode screen a message 1103 requesting to depress the brake pedal 34 [i.e., after the vehicle is stopped, the control device makes the input/output device display a notification to urge the input to the brake input member in the display area]. See at least ¶ 141).

As to claim 18, the combination of Minase and Yamashita fails to disclose:
wherein during control of the parking operation, when the control device determines that an obstacle is present in the travel direction of the vehicle, the control device executes an urgent deceleration process to decelerate the vehicle so as to stop the vehicle, 
wherein the control device sets the upper limit of the deceleration of the vehicle in the urgent deceleration process to a movement deceleration upper limit, and 
wherein the control device sets the urgent deceleration upper limit larger than the normal deceleration upper limit.
However, Choi teaches:
wherein during control of the parking operation, when the control device determines that an obstacle is present in the travel direction of the vehicle, the control device executes an urgent deceleration process to decelerate the vehicle so as to stop the vehicle (The case where an area around the vehicle is unsafe may be when there is a risk that the vehicle collides with a nearby vehicle or when the vehicle collides with a sudden obstacle. See at least ¶ 84. The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device performs an urgent deceleration process to decelerate the vehicle so as to stop the vehicle.]. See at least ¶ 87, FIG. 4B.), 
wherein the control device sets the upper limit of the deceleration of the vehicle in the urgent deceleration process to a movement deceleration upper limit (The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device sets a normal deceleration upper limit for a cancelation process of automatic parking. Moreover, it is commonly known in the art that an emergency braking process (analogous to the normal deceleration of a cancelation process) constitutes a higher level of deceleration than a “regular” parking operation (analogous to a movement deceleration upper limit), as the vehicle is forced to come to a stop before reaching its parking destination.]. See at least ¶ 87, FIG. 4B.), and 
wherein the control device sets the urgent deceleration upper limit larger than the normal deceleration upper limit (The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device sets a normal deceleration upper limit for a cancelation process of automatic parking. Moreover, it is commonly known in the art that an emergency braking process (analogous to the normal deceleration of a cancelation process) constitutes a higher level of deceleration than a “regular” parking operation (analogous to a movement deceleration upper limit), as the vehicle is forced to come to a stop before reaching its parking destination.]. See at least ¶ 87, FIG. 4B.).
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase and Yamashita with the feature of wherein during control of the parking operation, when the control device determines that an obstacle is present in the travel direction of the vehicle, the control device executes an urgent deceleration process to decelerate the vehicle so as to stop the vehicle, wherein the control device sets the upper limit of the deceleration of the vehicle in the urgent deceleration process to a movement deceleration upper limit, and wherein the control device sets the urgent deceleration upper limit larger than the normal deceleration upper limit, as taught by Choi, because a larger amount of deceleration may be necessary in an urgent deceleration process. For example, an object may be detected during the parking process, necessitating a large amount of deceleration as to stop the vehicle before hitting the detected object. Setting the normal deceleration upper limit larger than the movement deceleration upper limit may ensure that an urgent deceleration process is effective. Accordingly, autonomous vehicle parking is enhanced.

Claim 4 is rejected under U.S.C. § 103 as being unpatentable over Minase in view of Yamashita and in view of Choi as applied to claim 3 above, and further in view of Morimura et al. (US20200231087A1; hereinafter referred to as Morimura).

As to claim 4, Minase discloses the input/output device executing a notification to urge the input to the brake input member (the CPU executes an automatic stop processing for stopping the vehicle. ¶ 137. The CPU displays [on] . . . the assist mode screen a message 1103 requesting to depress the brake pedal 34 [i.e., the control device makes the input/output device execute a notification to urge input to the brake member when the vehicle is stopped]. ¶ 141). 
The combination of Minase, Yamashita, and Choi fails to explicitly disclose wherein when an abnormality of the vehicle including the input/output device is detected, the control device stops the movement of the vehicle.
However, Morimura teaches wherein when an abnormality of the vehicle including the input/output device is detected, the control device stops the movement of the vehicle (If a sensor failure or a tire puncture occurs in traveling by autonomous driving, the autonomous driving ECU 9 determines that the vehicle 2 has a failure. At this time, the autonomous driving ECU 9 may stop the vehicle [i.e., when an abnormality is detected, the control device stops the movement of the vehicle]. See at least ¶ 62). 
Minase discloses the input/output device executing a notification to urge the input to the brake input member. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Morimura teaches controlling a vehicle’s movement based on various conditions, notably, automatically stopping a vehicle when an abnormality is detected.


Claim 5 is rejected under U.S.C. § 103 as being unpatentable over Minase in view of Yamashita, in view of Choi, and in view of Morimura as applied to claim 4 above, and further in view of Sannodo (US20180257665A1; hereinafter referred to as Sannodo). 

As to claim 5, Minase discloses a shift actuator configured to change a shift position based on a signal from the control device (The SBW actuator 42 controls a shift switching mechanism 43 in accordance with a command sent from the SBW ECU 40 to switch a shift position of the transmission 24 to one position among a plurality of shift positions [i.e., a shift actuator configured to change a shift position based on a signal from the control device]. See at least ¶ 46.).
The combination of Minase, Yamashita, and Choi fails to explicitly disclose wherein when the abnormality of the vehicle including the input/output device is detected, the control device stops the movement of the vehicle.  
If a sensor failure or a tire puncture occurs in traveling by autonomous driving, the autonomous driving ECU 9 determines that the vehicle 2 has a failure. At this time, the autonomous driving ECU 9 may stop the vehicle [i.e., when an abnormality is detected, the control device stops the movement of the vehicle]. Morimura, ¶ 62).
Minase discloses controlling a vehicle’s movement by temporarily pausing a vehicle’s automatic parking based on detected conditions. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Morimura teaches controlling a vehicle’s movement based on various conditions by automatically stopping a vehicle when an abnormality is detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minase, Yamashita, and Choi with the feature of wherein when the abnormality of the vehicle including the input/output device is detected, the control device stops the movement of the vehicle, as taught by Morimura, because stopping a vehicle when an abnormality is detected is a well-known and conventional process in the art for improving the safety of users during automatic parking. Indeed, such a feature may prevent damage to the vehicle and injury to the users. Hence, autonomous vehicle parking is enhanced.

However, Sannodo teaches when the input to the brake input member is detected, the control device drives the shift actuator so as to change the shift position to a parking position (The vehicle control unit 10 determines that the driving operation is the termination operation . . . at the time of . . . the brake pedal operation [i.e., a brake input member is detected as to terminate automatic parking]. See at least ¶ 82. In a case where the automatic parking is determined to be terminated, the automatic parking 24 changes the shift range to “P” (parking) [i.e., the control device drives the shift actuator to park when the brake input member is detected]. See at least ¶ 46).
Minase discloses controlling a vehicle’s movement by temporarily pausing a vehicle’s automatic parking based on detected conditions. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Morimura teaches controlling a vehicle’s movement based on various conditions by automatically stopping a vehicle when an abnormality is detected. Sannodo teaches driving a shift actuator as to change the shift position to park after the termination of automatic parking.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, Choi, and Morimura with the feature of when the input to the brake input member is detected, the control device drives the shift actuator so as to 

Claim 7 is rejected under U.S.C. § 103 as being unpatentable Minase in view of Yamashita and in view of Choi as applied to claim 1 above, and further in view of Staack (US20140088836A1; hereinafter referred to as Staack).

As to claim 7, the combination of Minase, Yamashita, and Choi fails to explicitly disclose wherein the vehicle state detecting device includes a door mirror position sensor configured to detect a position of a door mirror, and the control device is configured to determine whether the state of the vehicle is the prohibition state based on a detection result of the door mirror position sensor.
However, Staack teaches wherein the vehicle state detecting device includes a door mirror position sensor configured to detect a position of a door mirror, and the control device is configured to determine whether the state of the vehicle is the prohibition state based on a detection result of the door mirror position sensor (If …the driver intends to park … control unit 51 sends in a further step 23 signals to a control device 52, which is able to adjust side mirrors 10, 11 … that right-hand side mirror 10 is to be adjusted in such a way that a potentially present curb 15 is visible in right-hand side mirror 10 …. Now, right-hand side mirror 10 is adjusted. If, however, control unit 51 learns in step 22 that the driver intends to park into a perpendicular parking space 17, control unit 51 does not send signals to control device 52 and step 23 does not take place [i.e., the control device determines that the vehicle is in a prohibition state if a door mirror position sensor detects that the mirror is not in the proper orientation for the corresponding parking maneuver]. See at least ¶ 41, Abstract.)
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Staack teaches determining whether a vehicle is in a prohibition state based on a detection result of a door mirror position sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, and Choi with the feature of wherein the vehicle state detecting device includes a door mirror position sensor configured to detect a position of a door mirror, and the control device is configured to determine whether the state of the vehicle is the prohibition state based on a detection result of the door mirror position sensor, as taught by Staack, because the incorporation of this feature may enhance the safety of autonomous vehicle parking. For example, the detection result of the door mirror sensor may ensure that the door mirror is in the correct orientation for a corresponding parking procedure. In another example, the detection result of the door mirror sensor may aid in determining if a mirror is in a position where it may collide with an external object during a parking operation. With the above in mind, autonomous vehicle parking is enhanced. 

Claim 10 is rejected under U.S.C. § 103 as being unpatentable over unpatentable Minase in view of Yamashita and in view of Choi as applied to claim 9 above, and further in view of Noguchi et al. (US20200307556A1; hereinafter referred to as Noguchi).

As to claim 10, Minase discloses:
wherein when the control device determines that the state of the vehicle is the prohibition state, the control device decelerates the vehicle so as to stop the vehicle (In Step 502, the CPU determines whether or not a predetermined first operation is performed . . . . When the accelerator pedal 21 a is operated by the driver before the vehicle SV has reached the target position Ptgt, the CPU makes a “Yes” determination in Step 502 [i.e., the control device determines that the state of the vehicle is the prohibition state] . . . . the CPU executes an automatic stop processing for stopping the vehicle SV as follows . . . the CPU transmits the braking force control command to the brake ECU 30 to generate the braking force to thereby stop the vehicle [i.e., the control device decelerates the vehicle as to stop the vehicle]. See at least ¶¶ 133, 136, 137), and 
after the vehicle is stopped, when the input to the brake input member is detected, the control device makes the input/output device receive the input for resuming the parking operation (In Step 603, the CPU determines whether or not the resume operation is performed by the driver. When the driver depresses the brake pedal 34 and pushes the resume button 1101, the CPU makes a “Yes” determination in Step 603 [i.e., the driver pushes a button on the input/output device to resume parking operation after/meanwhile depressing the brake pedal]. See at least ¶ 142. See also FIG. 11).
regardless of whether the state of the vehicle is the prohibition state. 
However, Noguchi teaches the control device makes the input/output device receive the input for resuming the parking operation (When the operation of the user U on the GUI icon IC1 [Yes button for executing automatic entering into a parking space] has been accepted and when the door of the vehicle M has been locked, the parking setting recognizer 133 determines that the automated entering mode in which automated entering is allowed has been set [i.e., the input/output device receives an input for resuming parking operation]. Noguchi, ¶ 102, see also FIG. 6. Conditions for causing the vehicle M to depart include a condition that the user U has gotten out of the vehicle. . .  a condition that the door of the vehicle M is locked . . . a condition that no occupant is present in the interior of the vehicle . . . . The user U may cause the automated parking event to be executed by visually recognizing the above-described image IM3, performing adjustment so that all conditions for executing the automated parking event are satisfied [i.e., these are prohibition conditions that are satisfied after the user inputs a request for resuming parking operation. Accordingly, a driver in Noguchi necessarily inputs a request for resuming parking operation regardless whether the state of the vehicle is the prohibition state]. See at least ¶ 115, 118, FIG. 9.). 
Minase discloses a control device which determines that a state of a vehicle is in a prohibition state and accordingly decelerates a vehicle as to stop the vehicle, and a control device which makes an input/output device receive an input for resuming parking operation when an input to the brake input is detected. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, and Choi with feature of  the control device makes the input/output device receive the input for resuming the parking operation, as taught by Noguchi because allowing users to request to resume parking operation regardless of whether the state of the vehicle is the prohibition state is a useful feature for improving user flexibility by allowing a user to decide what operation the vehicle takes regardless of detected conditions. Hence, autonomous vehicle parking is enhanced.

Claim 11 is rejected under U.S.C. § 103 as being unpatentable Minase in view of Yamashita and in view of Choi as applied to claim 3 above, and further in view of Inagaki et al. (US10829043B2; hereinafter referred to as Inagaki).

As to claim 11, Minase discloses:
wherein when one or more prohibition conditions are satisfied, the control device determines that the state of the vehicle is the prohibition state and stops the vehicle (In Step 502, the CPU determines whether or not a predetermined first operation is performed. See at least ¶ 133. When the accelerator pedal 21 a is operated by the driver before the vehicle SV has reached the target position Ptgt, the CPU makes a “Yes” determination in Step 502 [i.e., the control device determines that the vehicle is in a prohibition state when a prohibition condition (that is, acceleration pedal is pushed) is satisfied]. See at least ¶136);
after the vehicle is stopped, when the input to the brake input member is detected and the input/output device receives an input for resuming the parking operation in a state where the prohibition conditions are satisfied, the control device makes the display area of the input/out device sequentially display notifications (When the driver depresses the brake pedal 34 and pushes the resume button 1101, the CPU makes a “Yes” determination in Step 603, and executes the processing of Steps 604 and 605 (described below) in sequence. Next, the CPU proceeds to Step 606 [i.e., the user inputs a brake input and inputs an input into the input/output device for resuming the parking operation. See at least ¶ 142.  As illustrated in FIG. 10, the CPU displays in the third display region 203 of the assist mode screen a message 1001 notifying that the parking assist control . . . is paused [i.e., the control device makes the input/output device sequentially display a notification. ] See at least ¶144, see also Fig. 10); and
	the control device allows the parking operation to resume when all the prohibition conditions become unsatisfied (In Step 606, the CPU determines whether or not the brake pedal 34 is released [i.e., the control device determines whether the vehicle is in the prohibition condition or not]. When the brake pedal 34 is not released, the CPU returns to the processing of Step 605 [i.e., parking operation will not resume if there are prohibition conditions satisfied]. On the other hand, when the brake pedal 34 is released, the CPU makes a “Yes” determination in Step 606, and proceeds to Step 607 to set the value of the pause flag FHP to “0” [i.e., parking operation resumes when all the prohibition conditions become unsatisfied]. See at least ¶¶ 145, 146).
respectively related to the prohibition conditions being satisfied.
	However, Inagaki teaches the control device makes the display area of the input/output device display notifications respectively related to the prohibition conditions being satisfied (The display 14 to perform an alert display for alerting that the left door 15L is in the opened state [i.e., a notification respectively related to a respective prohibition condition]. See at least Col. 6, ll 28–30).
	Minase discloses a control system wherein parking is resumed when a brake input and an input to an input/output device is received, and discloses a notification system wherein a notification is sequentially displayed when parking is suspended. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Inagaki teaches displaying a notification that a prohibition condition is active.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, and Choi with the feature of the control device makes the display area of the input/output device display notifications respectively related to the prohibition conditions being satisfied, as taught by Inagaki, because displaying a notification that a prohibition condition is active is a conventional and well-known process in the art for informing a user why automatic parking has stopped, thereby improving user experience and safety.
Claims 13–16 are rejected under U.S.C. § 103 as being unpatentable over Minase in view of Yamashita and in view of Choi as applied to claim 1 above, and further in view of Hase et al. (US20200130710A1; hereinafter referred to as Hase).

As to claim 13, Minase discloses the control device does not allow the parking operation to resume even if the input to the brake input member is detected (In Step 603, the CPU determines whether or not the resume operation is performed by the driver. When the driver depresses the brake pedal 34 and pushes the resume button 1101, the CPU makes a “Yes” determination in Step 603 [i.e., the CPU requires both the input into the brake pedal and an input into the I/O device; a brake pedal input is not enough to resume parking operation]. See at least ¶ 142. In Step 606, the CPU determines whether or not the brake pedal 34 is released [i.e., the control device determines whether the vehicle is in the prohibition condition or not]. See at least ¶ 145. When the brake pedal 34 is not released, the CPU returns to the processing of Step 605 [i.e., parking operation will not resume if there are prohibition conditions satisfied]. On the other hand, when the brake pedal 34 is released, the CPU makes a “Yes” determination in Step 606, and proceeds to Step 607 to set the value of the pause flag FHP to “0” [i.e., parking operation resumes only when all the prohibition conditions become unsatisfied]. See at least ¶ 146).
The combination Minase, Yamashita, and Choi fails to explicitly disclose:
wherein the vehicle state detecting device includes at least one door open/close sensor configured to detect opening and/or closing of at least one door of the vehicle and at least one seat belt sensor configured to detect a fastening state of at least one seat belt corresponding to the door,

in a case where the door open/close sensor detects that the door of the vehicle is opened and the seat belt sensor detects that the seat belt is released when the state of the vehicle is the prohibition state.
However, Hase teaches:
wherein the vehicle state detecting device includes at least one door open/close sensor configured to detect opening and/or closing of at least one door of the vehicle and at least one seat belt sensor configured to detect a fastening state of at least one seat belt corresponding to the door (The control device 100 includes a door sensor 141 . . . [and] a seat belt sensor. See at least ¶ 51),
when the door open/close sensor detects that the door of the vehicle is opened or the seat belt sensor detects that the seat belt is released, the control device determines that the state of the vehicle is the prohibition state (In step S04, whether any door 20 is open is determined. When any door 20 is open, the process flow proceeds to step S05. See at least ¶ 73. In step S05, a process for stopping the autonomous vehicle . . . is performed [i.e., based on a detection result of the door open/close sensor, a prohibition state is determined and the vehicle is stopped]. See at least ¶ 74, see also FIG. 2), and
in a case where the door open/close sensor detects that the door of the vehicle is opened and the seat belt sensor detects that the seat belt is released when the state of the vehicle is the prohibition state (In the first step . . . the device status sensor 120 acquires the status of each safety device [e.g., whether a seat belt is fastened or not ].  In step S02 subsequent to step S01, whether any safety device . . . has been unlocked is determined. When there is no safety device that has been unlocked, the process flow proceeds to step S03. See at least ¶ 71. In step S03, the process of switching to the normal travel mode is performed. See at least ¶ 72. In step S02, when any safety device has been unlocked, the process flow proceeds to step S04. [i.e., when a seat belt is released, the vehicle cannot travel in normal travel mode. That is, the seat belt being released is a prohibition state.] In step S04, whether any door 20 is open is determined. When any door 20 is open, the process flow proceeds to step S05. See at least ¶ 73. In step S05, a process for stopping the autonomous vehicle . . . is performed [i.e., a door being open is a prohibition state]. See at least ¶ 74, see also FIG. 2.).
Minase discloses a control device which does not allow the parking operation to resume even if the input to the brake input member is detected and a vehicle state detecting device. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Hase teaches a vehicle state detecting device including at least one door open/close sensor and at least one seat belt sensor; and determining that the control device is in a prohibition state based on the result of said sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Minase, Yamashita, and Choi with the feature of wherein the vehicle state detecting device includes at least one door open/close sensor configured to detect opening and/or closing of at least one door of the vehicle and at least one seat belt sensor configured to detect a fastening state of at least one seat belt corresponding to 

As to claim 14, Minase discloses a shift actuator configured to change a shift position based on a signal from the control device (The SBW actuator 42 controls a shift switching mechanism 43 in accordance with a command sent from the SBW ECU 40 to switch a shift position of the transmission 24 to one position among a plurality of shift positions. See at least ¶ 46), and
the control device makes the shift actuator change the shift position to a parking position after stopping the movement of the vehicle (In order to resume the parking assist control, it is not necessary for the driver to again perform some operations . . . (for example, the operation for returning the shift position to the parking position (P)) [i.e., when a prohibition state is detected, the control system automatically makes the shift actuator change to a parking position after stopping the movement of the vehicle]. See at least ¶ 166).
The combination Minase, Yamashita, and Choi fails to explicitly disclose wherein in a case where the door open/close sensor detects that the door of the 
However, Hase teaches wherein in a case where the door open/close sensor detects that the door of the vehicle is opened and the seat belt sensor detects that the seat belt is released when the state of the vehicle is the prohibition state (In the first step . . . the device status sensor 120 acquires the status of each safety device [e.g., whether a seat belt is fastened or not ].  In step S02 subsequent to step S01, whether any safety device . . . has been unlocked is determined. When there is no safety device that has been unlocked, the process flow proceeds to step S03. See at least ¶ 71. In step S03, the process of switching to the normal travel mode is performed. See at least ¶ 72. In step S02, when any safety device has been unlocked, the process flow proceeds to step S04. [i.e., when a seat belt is released, the vehicle cannot travel in normal travel mode. That is, the seat belt being released is a prohibition state.] In step S04, whether any door 20 is open is determined. When any door 20 is open, the process flow proceeds to step S05. See at least ¶ 73. In step S05, a process for stopping the autonomous vehicle . . . is performed [i.e., a door being open is a prohibition state]. See at least ¶ 74, see also FIG. 2.).
Minase discloses a control device which does not allow the parking operation to resume even if the input to the brake input member is detected and a vehicle state detecting device. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Hase teaches a door open/close sensor and a seat belt sensor, and determining that a vehicle is in a prohibition state based on the observations of said sensors.


As to claim 15, the combination of Minase, Yamashita, and Choi fails to explicitly disclose wherein the at least one door comprises a door corresponding to a driver's seat.
However, Hase teaches wherein the at least one door comprises a door corresponding to a driver's seat (The door sensor 141 is used for sensing whether each door 20 is open [i.e., each door includes the door corresponding to a driver’s seat]. See at least ¶ 58).
Minase discloses a control device which does not allow the parking operation to resume even if the input to the brake input member is detected and a vehicle state detecting device. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Hase teaches a vehicle state detecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, and Choi with the feature of wherein the at least one door comprises a door corresponding to a driver's seat, as taught by Hase, because detecting if a door is open, especially the driver’s door, is a well-known and conventional process in the art for improving the safety of users during automatic parking as the driver’s door being open during an automatic vehicle operation is a significant safety risk.

As to claim 16, the combination of Minase, Yamashita, and Choi fails to explicitly disclose wherein the at least one door comprises a door corresponding to a driver's seat and a door corresponding to a seat other than the driver's seat.
However, Hase teaches wherein the at least one door comprises a plurality of doors, and the plurality of doors include a door corresponding to a driver's seat and a door corresponding to a seat other than the driver’s seat (The door sensor 141 is used for sensing whether each door 20 is open [i.e., the teaching of ‘each door’ is analogous to teaching a plurality of doors including the door corresponding to a driver’s seat and a door corresponding to a seat other than the driver’s seat.]. See at least ¶ 58).
Minase discloses a control device which does not allow the parking operation to resume even if the input to the brake input member is detected and a vehicle state detecting device. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, and Choi with the feature of wherein the at least one door comprises a plurality of doors, and the plurality of doors include a door corresponding to a driver's seat and a door corresponding to a seat other than the driver’s seat, as taught by Hase, because detecting if a door is open is a well-known and conventional process in the art for improving the safety of users during automatic parking as any door of the vehicle being open during an automatic vehicle operation is a significant safety risk.

Claims 17 & 19 are rejected under U.S.C. § 103 as being unpatentable over Minase in view of Yamashita and in view of Choi as applied to claim 1 above, and further in view of Suzuki et al. (US20200047745A1; hereinafter referred to as Suzuki).

As to claim 17, Minase discloses wherein the control device sets the upper limit of the deceleration of the vehicle in the cancelation deceleration process to a normal deceleration upper limit (The CPU cancels the automatic stop processing … Therefore, after this time point, the CPU transmits the braking force control command to the brake ECU 30 such that the braking force corresponding to the operation of the brake pedal 34 by the driver is generated [i.e., during automatic stop processing, a normal deceleration upper limit corresponding to an associated braking force is set.]. See at least ¶ 143, FIG. 5. Examiner notes that this control effectively acts as an upper limit by constraining the vehicle to a specific deceleration caused by a corresponding braking force.)
Minase fails to explicitly disclose wherein the control device sets an upper limit of deceleration of the vehicle in the movement deceleration process to a movement upper limit
However, Yamashita teaches wherein the control device sets an upper limit of deceleration of the vehicle in the movement deceleration process to a movement upper limit (When the remaining distance X decreases to the specified value XB (<Xth), the braking force increase amount becomes an upper limit amount F0+FB. See at least ¶ 107, FIGS. 8, 9. Examiner notes that the limit of the force that creates deceleration effectively serves as a limit for the deceleration as well. Specifically, this control effectively acts as an upper limit by constraining the vehicle to a specific deceleration corresponding to the limited braking force).
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minase and include the feature of wherein during control of the parking operation, when a distance to the target parking position becomes equal to or less than a prescribed 
The combination of Minase and Yamashita fails to explicitly disclose the control device sets the cancelation upper limit larger than the normal upper limit.
However, Choi teaches the control device sets the cancelation upper limit larger than the normal upper limit (The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device sets a normal deceleration upper limit for a cancelation process of automatic parking. Moreover, it is commonly known in the art that an emergency braking process (analogous to the normal deceleration of a cancelation process) constitutes a higher level of deceleration than a “regular” parking operation (analogous to a movement deceleration upper limit), as the vehicle is forced to come to a stop before reaching its parking destination.]. See at least ¶ 87, FIG. 4B.). 
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase and Yamashita with the feature of wherein the control device sets the normal deceleration upper limit larger than the movement deceleration upper limit, as taught by Choi, because a larger amount of deceleration may be necessary in a cancelation process. For example, an object may be detected during the process, necessitating a large amount of deceleration as to stop the vehicle before hitting the detected object. Setting the normal deceleration upper limit larger than the movement deceleration upper limit may ensure that a cancelation process is effective. Accordingly, autonomous vehicle parking is enhanced.
The combination of Minase, Yamashita, and Choi fails to explicitly disclose the exact configuration of the claimed invention; namely the change rate of deceleration of the vehicle, a movement change rate upper limit, and the control device sets the cancelation change rate upper limit larger than the normal change rate upper limit.
change rate of deceleration of the vehicle, a movement change rate upper limit, and the control device sets the cancelation change rate upper limit larger than the normal change rate upper limit (FIG. 5. of Suzuki showcases that an upper limit jerk (STJR1 or STJR2) may be set for different situations, such as if an occupant is present is not. See at least FIG. 5. Examiner notes that jerk is analogous to a change of rate of deceleration.).
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement deceleration upper limit. Suzuki teaches change rate upper limits and setting change rates of various magnitudes for corresponding situations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, Choi with the feature of the change rate of deceleration of the vehicle, a movement change rate upper limit, and the control device sets the cancelation change rate upper limit larger than the normal change rate upper limit, as taught by Suzuki, because Suzuki sets an upper limit of jerk value for a corresponding situation. As the combination of Minase, Yamashita, and Choi set a control value at a certain value in accordance with a corresponding situation, it would have been obvious to incorporate the feature of Suzuki because the structure of control is similar. Furthermore, a high jerk (i.e., a change rate of deceleration) may be 
As to claim 19, Minase discloses
the control device sets the upper limit of the deceleration of the vehicle in the cancelation deceleration process to a normal upper limit (The CPU cancels the automatic stop processing … Therefore, after this time point, the CPU transmits the braking force control command to the brake ECU 30 such that the braking force corresponding to the operation of the brake pedal 34 by the driver is generated [i.e., during automatic stop processing, a normal deceleration upper limit corresponding to an associated braking force is set.]. See at least ¶ 143, FIG. 5. Examiner notes that this control effectively acts as an upper limit by constraining the vehicle to a specific deceleration caused by a corresponding braking force). 
Minase fails to explicitly disclose the control device sets the upper limit of the deceleration of the vehicle in the movement deceleration process to a movement upper limit.
However, Yamashita teaches the control device sets the upper limit of the deceleration of the vehicle in the movement deceleration process to a movement upper limit (When the remaining distance X decreases to the specified value XB (<Xth), the braking force increase amount becomes an upper limit amount F0+FB. See at least ¶ 107, FIGS. 8, 9. Examiner notes that the limit of the force that creates deceleration effectively serves as a limit for the deceleration as well. Specifically, this control effectively acts as an upper limit by constraining the vehicle to a specific deceleration corresponding to the limited braking force.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minase and include the feature of wherein during control of the parking operation, when a distance to the target parking position becomes equal to or less than a prescribed threshold or when a distance to a stop position where the vehicle should stop in a switching operation becomes equal to or less than a prescribed threshold, the control device executes a movement deceleration process to decelerate the vehicle so as to stop the vehicle at the target parking position or the stop position, and wherein the control device sets an upper limit of deceleration of the vehicle in the movement deceleration process to a movement deceleration upper limit, as taught by Yamashita, because utilizing a threshold to stop a vehicle in a stop position is a well-known feature in the art for the automatic parking of vehicles. Indeed, such a feature ensures that a vehicle may park as accurately and precisely as possible in its designated target parking position. Continuing, the incorporation of deceleration limits may enhance safety and comfort to users inside a vehicle by limiting the amount of deceleration that they may be subjected to. Furthermore, such deceleration limits may prevent structural damage to the vehicle as a result of high deceleration values. In light of the above, autonomous vehicle parking is enhanced.

wherein during control of the parking operation, when the control device determines than an obstacle is present in the travel direction of the vehicle, the control device executes an urgent deceleration process to decelerate the vehicle as to stop the vehicle,
the control devices sets the upper limit of deceleration of the vehicle in the urgent deceleration process to an urgent change upper limit,
the control device sets the cancelation upper limit larger than the normal upper limit, and
the control device sets the urgent change limit larger than the cancelation upper limit. 
However, Choi teaches:
wherein during control of the parking operation, when the control device determines than an obstacle is present in the travel direction of the vehicle, the control device executes an urgent deceleration process to decelerate the vehicle as to stop the vehicle (The case where an area around the vehicle is unsafe may be when there is a risk that the vehicle collides with a nearby vehicle or when the vehicle collides with a sudden obstacle. See at least ¶ 84. The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device performs an urgent deceleration process to decelerate the vehicle so as to stop the vehicle.]. See at least ¶ 87, FIG. 4B.),
the control devices sets the upper limit of deceleration of the vehicle in the urgent deceleration process to an urgent change upper limit (The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking. See at least ¶ 87, FIG. 4B.),
the control device sets the cancelation upper limit larger than the normal upper limit (The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking [i.e., the control device sets a cancelation deceleration upper limit for a cancelation process of automatic parking. Moreover, it is commonly known in the art that an emergency braking process constitutes a higher level of deceleration than a regular parking operation, as the vehicle is forced to come to a stop before reaching its parking destination.]. See at least ¶ 87, FIG. 4B. Keeping in mind the above 35 USC 112(a)/(b) rejections, Examiner notes that a cancelation upper limit is, as can be best understood, being interpreted as an upper limit associated with a cancelation process. Examiner acknowledges that this is the same interpretation as given to the normal upper limit of deceleration in light of the specification; hence the confusion over the difference between a cancelation upper limit and a normal upper limit as stated in the 112 rejections.), and
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting an upper deceleration upper limit larger than a normal deceleration upper limit for an urgent deceleration process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase 
The combination of Minase, Yamashita, and Choi fails to explicitly disclose the control device sets the urgent limit larger than the cancelation upper limit notwithstanding the associated 112(a)/(b) issues. However, Examiner notes that the combination of Minase, Yamashita, and Choi sets control values, such as deceleration, at different values corresponding to different situations. Indeed, Choi teaches, “The vehicle reduces its speed according to a predetermined deceleration value preset for the emergency braking.” See at least ¶ 87, FIG. 4B. That is, it is known in the art that a predetermined deceleration value may be preset for urgent situations, such as the emergency braking taught by Choi. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set an urgent upper limit larger than a cancelation upper limit. 
change rate of deceleration of the vehicle, a movement change rate upper limit, a normal change rate upper limit, an urgent change rate upper limit, setting the cancelation change rate upper limit larger than the normal change rate upper limit, and setting the urgent change rate upper limit larger than the cancelation change rate upper limit.
	However, Suzuki teaches the change rate of deceleration of the vehicle, a movement change rate upper limit, a normal change rate upper limit, an urgent change rate upper limit, setting the cancelation change rate upper limit larger than the normal change rate upper limit, and setting the urgent change rate upper limit larger than the cancelation change rate upper limit (With regard to the maximum deceleration represented by the inclination at the start of deceleration, the maximum deceleration STJR2 in the solid-line graph SDR2 using the second parameter is a value larger than the maximum deceleration STJR1 indicated by the broken-line graph SDR1 using the first parameter [i.e., One or more change rates of deceleration may be set to an upper limit. One change rate may be set to be larger than another.]. See at least ¶ 91, FIGS. 5, 6.). 
Minase discloses a control device which controls the deceleration of a vehicle during an autonomous vehicle parking operation, executes a cancelation deceleration process, and sets an upper limit of deceleration to a normal deceleration upper limit. Yamashita teaches executing a movement deceleration process to stop a vehicle when the vehicle is within a certain threshold, and setting an upper limit of deceleration to a movement deceleration upper limit. Choi teaches setting the normal deceleration upper limit larger than the movement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minase, Yamashita, Choi with the feature of the change rate of deceleration of the vehicle, a movement change rate upper limit, and the control device sets the cancelation change rate upper limit larger than the normal change rate upper limit, as taught by Suzuki, because Suzuki sets an upper limit of jerk value for a corresponding situation. As the combination of Minase, Yamashita, and Choi set a control value at a certain value in accordance with a corresponding situation, it would have been obvious to incorporate the feature of Suzuki because the structure of control is similar. Furthermore, a high jerk (i.e., a change rate of deceleration) may be undesirable for user comfort and safety and also vehicle structural integrity. Setting an upper limit for the jerk of a vehicle may ensure that only a proper, non-excessive amount of jerk is applied during a deceleration maneuver. Accordingly, autonomous vehicle parking is enhanced. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The Examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/M.C.G./Examiner, Art Unit 3668   
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668